DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 24-29 are withdrawn, based on previous Election of 5-9-18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-23 is/are rejected under pre-AIA  35 U.S.C. 102b as being Anticpated by Okinaga-5040341.
Okinaga discloses 20. (currently amended) A circular layer 2a for a laminated saw blade 2 comprising at least one surface portion having a bossment 10a having a uniform thickness or depth W1 relative to the at least one surface portion 2b and further including a perimeter portion having a hem 20a.  (The Summary of the specification at page 1, the hem is defined as ‘the hem can be folded to one side or to the other side’. Elements 20a,b and better shown as 50a,b in Figs 11B and 12B clearly show two hems wherein 20a,b (50a,b) are folded to one side or the other. IN addition, Figs 11B and 12B show the perimeters ‘turned and folded back’ as broadly recited since the degree of being folded back is not defined or claimed.  Nevertheless, there are two descriptions in the specification for the term ‘hem’ and Okinaga clearly meets those limitations.  IN addition, Fig 9 appears to show one of the alternate configurations for a hem at 252 which is identical to the hem of Okinaga at 20a,b.)
21. (Original) The layer of claim 20 wherein the bossment 10a and the hem 20a extend from a plane of the layer in the same direction, depending on orientation,  (Fig 3) both extend away from layer 2a.  
22. (Original) The layer of claim 20 wherein the bossment 10a and the hem 20a extend from a plane of the layer in different directions, depending on orientation, the bossement extend radially and the hem 20a extends perpendicular.  
23. (Original) The layer of claim 20 wherein the bossment has a deltoid geometry at 28.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 1-14,16-18, is/are, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okinaga-5040341 in view of Matsuda-5014678.


Okinaga discloses, 1. (currently amended) A circular laminated saw blade core comprising first 2a and second 2b coupled disk portions, wherein the first 2a and second 2b disk portions are configured for receiving a plurality of cutting segments 8 to be fixed on a perimeter 24 of the saw blade core, including first 24 and second 24 (Fig 6)  perimeter mountinq portions for fixinq first and second adiacent cuttinq seqments 8 in such a way that the first and second cutting segments 8 are spaced apart from each other in a direction along the perimeter of the saw blade  (Fig 6) forming a gap 6 between the first and second perimeter mounting portions, and at least the first disk portion having bossment 10a/10b (Fig 3) and wherein the bossment has a substantially constant thickness W1 and a bossment perimeter along 10a/10b outline wherein the bossment perimeter includes a first portion ( Fig 3) closest to the qap 6 between the first and second perimeter mounting portions 24 and wherein a remainder of the bossment encloses a cavity between the bossment and the second disk portion (Fig 3).  
2. (Original) The blade core of claim 1 wherein the thickness W1 is measured from a plane parallel to the first disc portion (Fig 3).  
3. (Original) The blade core of claim 1 wherein the thickness is measured as a depth W1, as best understood, of the bossment from a plane intersecting a point on and parallel to a surface of the first disc portion.  
4. (Original) The blade of claim 1 wherein the bossment forms part of a closed cavity 12.  
5. (Original) The blade of claim 1 wherein the bossment is formed in a surface of the first disc portion including a wall defining an opening 14/16 through the surface.  
6. (currently amended) The blade of claim 1 wherein the bossment has no openings through a surface of the bossment (Fig 3), and the cavity includes an opening 14/16 extending between the first and second disc portions.  
7. (Original) The blade of claim 1 wherein the first and second disk portions form a core for a concrete cutting blade.  
8. (currently amended) The blade of claim 7 further including cutting segments 8 fixed to a perimeter of the blade core.  
9. (currently amended) The blade of claim 1 wherein a portion of the bossment perimeter follows a radius of the disc portion, as best understood, a portion along 14 does and aligned with radius.  
10. (currently amended) The blade of claim 1 wherein a portion of the bossment perimeter does not follow a radius of the disc portion, as best understood, a portion along annular perimeter does not.  
11. (currently amended) The blade of claim 10 wherein a portion of the bossment perimeter follows an arcuate curvature from an inner portion to an outer portion of the first disc portion, along 22.  
12. (Original) The blade of claim 11 wherein the arcuate curvature does not intersect a center of the disc portion, see Fig 3.  
13. (Original) The blade of claim 1 wherein the first and second disk portions are substantially mirror images of each other relative to a parallel plane between them, see Fig 3.  
14. (Original) The blade of claim 1 further including a center opening 4 for a drive element Sd within a flange area of the first and second disk portions Fig 1, and further including a compression plate F1/F2 within the flange area (around opening 4) of the first and second disk portions.  
16. (Original) A circular laminated saw blade Fig 3 comprising first and second disk portions 2a,2b  coupled between the first and second disk portions, at least the first disc portion having a perimeter and wherein a portion of the perimeter includes a hem 20a,b.  
17. (Original) The saw blade of claim 16 wherein the hem 20 a is folded to an interior 9 depending on orientation) of the blade.  
18. (Original) The saw blade of claim 16 wherein the hem 20b is folded to an exterior of the blade (depending on orientation).  
Regarding claims 1, 16 Okinaga does not disclose the disks being coupled via adhesive.  However, Matsuda teaches a saw blade 12 with two disks 14,16 coupled via adhesive (col. 2, line 53). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use adhesive, as taught by Matsuda, to bond the disk portions 2a,2b of Okinaga in order to ensure the disks do not move relative to each other thereby ensuring stable sawing during machining.
Response to Arguments
Applicant's arguments filed 5-27-22 have been fully considered but they are not persuasive.
The 112 rejections have been overcome.
On page 16, Applicant’s arguments on page 15 regarding ports 14 and 16 that contribute to instability or vibration are not germane to the claimed limitations or the current rejection.  There is nothing in the argument regarding the rejection or how Applicant’s invention overcomes prior art. 
Additionally, Applicant argues against the 102 rejection reference to Okinaga and that the Examiner fails to address the meaning of ‘hem.’  However, this is not true as the Examiner clearly points out that Okinaga discloses a hem 20a,20b at Figs 3,6and even 50a and 50b at Figs 11B and 12B.    Applicant argues that the flange elements 20a,20b (and 50a,b) do not represent the claimed hem because Applicant’s specification states the hem is ‘turned and folded back on itself.’ (Page 12, lines 6-11 of specification). Also, in the Summary of the specification at page 1, the hem is defined as ‘the hem can be folded to one side or to the other side’. Elements 20a,b and better shown as 50a,b in Figs 11B and 12B clearly show two hems wherein 20a,b (50a,b) are folded to one side or the other. IN addition, Figs 11B and 12B show the perimeters ‘turned and folded back’ to some degree as broadly recited since the degree of being folded back is not defined or claimed.  Nevertheless, there are two descriptions in the specification for the term ‘hem’ and Okinaga clearly meets those limitations.  IN addition, Fig 9 appears to show one of the Applicant’s alternate configurations for a hem at 252 which is identical to the hem of Okinaga at 20a,b.  Therefore, Okinaga discloses a hem as broadly claimed.
On page 17, Applicant merely states that Matsuda does not teach or suggest any of the missing elements of Okinaga. However, Matsuda indeed teaches adhesively coupling two discs together which Applicant fails to address.
On pages 17-18, Applicant argues that Okinaga doesn’t show a portion of embossment near gap and a remainder away from gap. However, it is clearly pointed out in the rejection that Fig 3 shows a portion of embossment 10a is near the gap 6 and a remainder is away from gap going either clockwise or counterclockwise form the portion near the gap.  Applicant only argues about the inlet ports causing vibration which have nothing to do with the rejection. Regarding claim 4, bossment 10a,b clearly form part of a closed cavity (Fig 3).  Applicant argues that claim 15 has not been met but does not explain how the rejection fails to meet the limitations.  22 is a groove around the perimeter and ring members 24 fit into the grooves.
Arguments drawn to claim 15 are moot since this claim is now deemed allowable over the prior art of record.
The rest of the arguments are similar in that Applicant argues that the reference(s) do not show the limitations of the claims but does not explain how Examiner’s rejection has not met those limitations.  Claims 16 and 20 are shown to be disclosed or taught by the prior art of record.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar saw blade devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 6, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723